             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ERICK ROSALES,                         :
                                       :     1:18-cv-1302
                   Petitioner,         :
                                       :     Hon. John E. Jones III
      v.                               :
                                       :
WARDEN CRAIG A. LOWE,                  :
            Respondent.                :

                                   ORDER

                             December 19, 2018

      NOW THEREFORE, upon consideration of the petition for writ of habeas

corpus (Doc. 1) pursuant to 28 U.S.C. § 2241, and for the reasons set forth in the

Court’s Memorandum of the same date, it is hereby ORDERED that:

      1.     The petition is DENIED without prejudice.

      2.     The Clerk of Court is directed to CLOSE this case.


                                       s/ John E. Jones III
                                       John E. Jones III
                                       United States District Judge
